687 F.2d 44
UNITED STATES of America, Appellee,v.Learley Reed GOODWIN, Appellant.
No. 79-5351.
United States Court of Appeals,Fourth Circuit.
Submitted July 27, 1982.Decided Sept. 7, 1982.

Paul W. Spence, Asst. Federal Public Defender, Baltimore, Md., for appellant.
Edward M. Norton, Jr., Asst. U. S. Atty., Baltimore, Md., for appellee.
Before WINTER, Chief Judge, and BUTZNER and WIDENER, Circuit Judges.
PER CURIAM:


1
This case is before us on remand from the Supreme Court, United States v. Goodwin, --- U.S. ----, 102 S. Ct. 2485, 73 L. Ed. 2d 74 (1982).


2
The case presents two issues: (1) was there an appearance of impermissible prosecutorial retaliation when defendant was indicted for a felony, and convicted thereof, after having elected a jury trial on a petty offense and a misdemeanor charge, and (2) was the evidence legally sufficient to support the felony conviction.  Reversing the majority panel decision, U. S. v. Goodwin, 637 F.2d 250 (4 Cir. 1981), the Court answered the first issue in the negative.  The second issue was not considered by us when the case was first before us because it was not necessary to do so.  But we have examined the record and considered the arguments, both oral and written, and we conclude that the evidence was legally sufficient to support defendant's conviction for forcibly assaulting a federal officer.


3
AFFIRMED.